Citation Nr: 1629444	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-47 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating for a right knee disability based on limitation of motion in excess of 20 percent prior to April 22, 2015, and in excess of 30 percent as of April 22, 2015. 

2.  Entitlement to an increased rating for a right knee disability based on meniscectomy in excess of 10 percent prior to April 22, 2015, and in excess of 30 percent based on instability as of April 22, 2015. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In December 2011, the Veteran testified before one undersigned Veterans Law Judge during a videoconference hearing on the claims for higher ratings for right knee disabilities.  A transcript of that hearing is of record.  

In May 2012, the Board remanded the claims for higher ratings for further development.  The Board also remanded the issue of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

A May 2015 rating decision granted increased 30 percent ratings for both service-connected right knee disabilities, effective from April 22, 2015.  As those were not full grants of the benefits sought on appeal, and the Veteran did not indicate that he agreed with the increased ratings, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2015, the Veteran disagreed with the effective dates assigned by the May 2015 rating decision for the 30 percent ratings.  However, the Board finds that remand for issuance of a statement of the case is not necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the ratings under review are staged ratings, the matter of the Veteran's entitlement to ratings of 30 percent or higher prior to April 22, 2015, will be addressed and is an included issue in the adjudication of the increased rating claims already on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In November 2015, the Board found that the development ordered in May 2012 had been completed, but remanded the appeal in order to comply with the Veteran's request for a Board hearing on the TDIU claim.  The Board explained that although the Veteran's ability to obtain and maintain gainful employment was briefly addressed at the December 2011 hearing, it was not the focus of that hearing. 

In March 2016, the Veteran testified before another undersigned Veterans Law Judge at the RO.  He testified regarding all of the claims on appeal.  A transcript of that hearing is of record.  

In May 2016, the Veteran was sent a letter notifying him that when two hearings have been held by different Veterans Law Judges concerning the same issues, the law requires that the Board assign a third Veterans Law Judge to decide the common issues in a panel decision.  38 U.S.C.A. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2015).  Additionally, a Veteran is entitled to have an opportunity for a hearing before all Veterans Law Judges who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran was offered the opportunity for a third hearing, but declined in June 2016.  

The issues of entitlement to service connection for a psychiatric disability, a back disability, a hip disability, shortening of the leg, a neurological disability including sciatica, and hypertension, all claimed as secondary to service-connected right knee disabilities, were raised by the record in March 2016.  As those issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 



REMAND

At the March 2016 hearing, the Veteran testified regarding a magnetic resonance imaging study (MRI) that had recently been conducted on his right knees.  It does not appear that report has been obtained.  All updated treatment records, including that MRI report, must be requested on remand.  

The Veteran last underwent VA examination for the right knee disabilities in April 2015.  At the March 2016 hearing, the Veteran testified that his right knee disabilities had worsened since 2015.  Specifically, he testified that he can no longer sit in a normal seated position with his feet flat on the floor, cannot bend the leg to climb stairs, cannot mow the lawn, cannot turn corners with any speed, and cannot bear weight on the right leg without constant pain.  That severity of symptomatology is not shown in the April 2015 VA examination report.  Therefore, a current VA examination is necessary to ascertain the current severity of the Veteran's right knee disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997) .

While on remand, medical clarification necessary for the matter of consideration of separate ratings would be helpful.  The May 2011 VA examiner found traumatic genu recurvatum with weakness and insecurity in weight-bearing.  Subsequent examiners, including an April 2015 VA examiner and a March 2016 private physician, did not find genu recurvatum.  It appears that even if the Veteran has that disability, the range of motion in extension is contemplated by Diagnostic Code 5261 under which he is already rated, and insecurity in weight-bearing is contemplated by Diagnostic Code 5257, under which he is also already rated.  However, as a matter of clarification, on remand the examiner should state whether the Veteran has genu recurvatum and whether its symptoms are duplicative and overlapping with the already-service connected disabilities.  

Also, the May 2015 rating decision discontinued a rating for meniscectomy residuals under Diagnostic Code 5259, the code which had long been applied, and assigned an increased 30 percent rating under Diagnostic Code 5257.  Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011) (service connection for a disability is not severed when the Diagnostic Code associated with it is changed to more accurately determine the benefit to which a Veteran may be entitled).  While on remand, the examiner should state whether any symptoms of the removal of semilunar cartilage under Diagnostic Code 5259 are separate and distinct from the ratings currently assigned for instability under Diagnostic Code 5257 and limitation of motion under Diagnostic Code 5261.

The above development may affect claim for TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  On remand, the examiner should opine on whether the service-connected right knee disabilities make the Veteran unable to secure or follow substantially gainful employment.  Previous examiners have not addressed the issue, and the recently submitted March 2016 private medical report indicates that the disabilities prevent him from working in his "usual profession."

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all outstanding sources of treatment for his right knee disabilities and to provide any releases necessary for VA to secure records from those treatment sources, to include the MRI study discussed at the March 2016 hearing.  Attempt to obtain all identified records.  All efforts to obtain the records must be documented in the record.

2.  Request updated treatment records from the VA Greater Los Angeles Healthcare System associate them with the claims file.

3.  Schedule the Veteran for a VA examination to ascertain the current severity of the service-connected right knee disabilities.  The examiner must also ascertain the current severity of the scar associated with the right knee disabilities, in accordance with the applicable worksheets for rating scars.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file and should note that review on the report.  Rationales for all opinions expressed should be provided.  The examiner must address the following:

(a)  The examiner should provide ranges of knee motion, measured in degrees, and should state whether there is any additional loss of function due to painful motion, weakened motion, fatigability, incoordination, or on flare up.

(b)  The examiner must state whether the Veteran has genu recurvatum as found on VA examination in May 2011, and if so what symptoms are related to genu recurvatum, and are those symptoms are duplicative and overlapping with the already-service connected disabilities of limitation of motion and instability.  

(c)  The examiner must state whether there are symptoms of the removal of semilunar cartilage that are not duplicative and overlapping with the already-service connected disabilities of limitation of motion and instability.  

(d)  The examiner must opine whether the Veteran's service-connected knee disabilities make him unable to secure or follow substantially gainful employment.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claims, with consideration of whether any additional separate ratings are warranted, including for genu recurvatum under Diagnostic Code 5263, symptomatic removal of semilunar cartilage under Diagnostic Code 5259, or any associated scar.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________                       ____________________________ 
             Harvey P. Roberts	                                                   James L. March            
            Veterans Law Judge	                                              Veterans Law Judge
       Board of Veterans' Appeals  		        Board of Veterans' Appeals


____________________________
Bradley W. Hennings
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

